*629ON REHEARING
GOODWYN, Justice.
Appellee argues that the bill has two aspects, one seeking specific performance and the other injunctive relief; that the opinion deals only with the specific performance aspect; that the aspect seeking injunctive relief has equity; and that, since the demurrer was addressed to the bill as a whole and not to each aspect separately, it should have been overruled.
There is no merit to this insistence.
The injunctive relief prayed for is ancillary or incidental to the specific performance sought by the bill. The bill, as presently drawn, being insufficient as one for specific performance, there is no basis for injunctive relief. As said in Hume v. Kirkwood, 216 Ala. 534, 536, 113 So. 613, 615:
“ * * * The injunctive relief was ancillary to the specific performance, and complainant, not being entitled to specific performance, is likewise not entitled to such relief.”
See, also: Lewman & Co. v. Ogden Bros., 143 Ala. 351, 360, 42 So. 102, 5 Ann.Cas. 265; Electric Lighting Co. v. Mobile & S. H. Ry. Co., 109 Ala. 190, 193, 19 So. 721, 35 Am.St.Rep. 927. “A bill without equity will not support an injunction of any character under any circumstances.” Loop Nat. Bank of Mobile v. Cox, 255 Ala. 388, 392, 51 So.2d 534, 537; Pearson v. Duncan & Son, 198 Ala. 25, 28, 73 So. 406, 3 A.L.R. 242; McHan v. McMurry, 173 Ala. 182, 187, 55 So. 793.
Original opinion corrected and application for rehearing overruled.
LIVINGSTON, C. J., and LAWSON . and COLEMAN, JJ., concur.